Title: 4th.
From: Adams, John Quincy
To: 


       Our Wind has been very low for several days. 15 or 20 leagues a day is the utmost extent of our route.
       Mr. Well de Singler is a youth 18 years old, consequently he cannot be a good Seaman; this is only his second voyage. His first was to India. His manners are by no means agreeable. He has some reading, and was two or three years in a College at Paris. He is full of his knowledge, and does not doubt but he is the most learned man on board though the youngest. He commonly engroces the conversation wherever he is, and maintains his opinion in the most positive manner, upon any subject whatever. His principles are to fight with every body, and upon the most trivial occasions; he even gives to understand, that if opportunities fail, he takes care to create them. He pretends to be of noble birth and affects to despise every body who is not noble. In short I think it an unlucky circumstance that I am obliged to remain with him during 50 days. I cannot conceive how the lives of 50 or 60 persons can be sported with so far as to place a boy commanding officer on board a kings ship, but so it is, and every thing in France depends upon protection at Court. I don’t wonder their marine has never been able to resist the English Navy. Very luckily for us, there is another officer on board who keeps the watch with Mr. Singler; so that I am not anxious as I should be if a person who knows very little more than I, of the Sea was in bad weather alone to command on deck.
      